Citation Nr: 0729892	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-21 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic right knee pain, status post total knee replacement, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
left knee degenerative joint disease (DJD), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972 and from November 1975 to July 1977.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's chronic right knee pain, status post total 
knee replacement, is manifested by complaints of persistent 
pain, but there is no objective evidence of ankylosis, 
limitation of extension, impairment of the tibia or fibula, 
or chronic residuals consisting of severe painful motion or 
weakness.  

2.  The veteran's left knee DJD is manifested by complaints 
of chronic pain, but there is no objective evidence of 
ankylosis, subluxation, instability, or limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected chronic right knee pain, status post total 
knee replacement, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee DJD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection was originally granted for right 
chondromalacia patella with a 10 percent evaluation assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective July 20, 1977.  See August 1977 rating decision.  
The RO subsequently assigned a 20 rating, which was later 
increased to 30 percent, effective March 17, 1988.  See April 
1990 and October 1994 rating decisions.  Several total 
temporary disability evaluations were also assigned for the 
veteran's right knee as a result of surgical treatment 
requiring convalescence, effective between July 26, 1988 and 
September 30, 1988, October 4, 1994 and November 30, 1994, 
and April 24, 1998 and June 1, 1999.  The disability was also 
recharacterized as right total knee replacement pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  See id.; see also 
July 1998 rating decision.  

Service connection for left knee DJD as secondary to the 
veteran's right knee disability was granted with a 10 percent 
evaluation assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective May 1, 1998.  See July 1998 rating 
decision.  The Board notes that the February 2006 rating 
decision that is the subject of this appeal switched the 
rating criteria used to evaluate the disability from 
Diagnostic Code 5257 to Diagnostic Code 5260, without 
explanation for the change.  It appears, however, that the RO 
was implementing 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which provides the criteria for rating degenerative arthritis 
and stipulates that a 10 percent evaluation shall be assigned 
where there is x-ray evidence of arthritis without 
compensable limitation of motion.  

The veteran contends that he is entitled to higher ratings 
for both knees as they have gotten progressively worse over 
time, to include increased bilateral pain and discomfort and 
increased instability in his left knee.  He asserts that his 
conditions have changed in the years since his right knee was 
replaced, but reports that he has learned how to control the 
pain with medication, applying heat and ice, and by wearing 
braces.  The veteran indicates that he goes for check-ups at 
the VA Medical Center (VAMC) in East Orange as scheduled, 
between every six months to once per year.  He also reports 
having to use a lot of his sick and annual leave from work 
due to his symptoms.  See VA Forms 21-4138 dated July 2005 
and May 2006; July 2006 VA Form 9; June 2007 hearing 
transcript.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in November 2005, at which time he 
reported persistent/chronic bilateral knee pain.  He 
described the pain in his right knee as a constant numbing 
pain, occasionally shooting in intensity, and the left knee 
pain as intermittent, aching, and sharp.  He denied any 
locking sensation or giving out of the bilateral knees.  An 
examination of the veteran's left knee revealed no gross 
deformity or joint effusion.  Range of motion was 0 to 135 
degrees associated with mild pain throughout, but no 
increased pain elicited following five repetitive motions.  
Physical examination of the veteran's right knee revealed 
well-healed anterior surgical incisions but no joint 
effusion.  Range of motion was 0 to 120 degrees associated 
with discomfort at the end but no pain elicited following 
five repetitive motions.  Each knee revealed tenderness to 
palpation over the medial joint line, but no evidence of 
ligamentous laxity, fatigue, lack of endurance or weakness.  
Gait was normal without assistive device and McMurray test 
was negative, bilaterally.  An impression of left knee mild 
osteoarthritis and chronic right knee pain status post total 
knee replacement was made.  

VAMC records reveal that anterior posterior (AP) and lateral 
x-rays of both knees were taken in October 2005.  There was a 
non-cemented right total knee arthroplasty in place and 
alignment was unchanged as compared to a May 2005 
examination.  The left knee demonstrated maintained joint 
spaces.  Tiny patellar surface osteophytes were seen, but 
there was no knee joint effusion.  A tiny ossicle was seen 
posteriorly, which could be intra-articular in location.  
Tiny marginal osteophytes were also noted at the medial 
compartment.  An impression of unremarkable right total knee 
arthroplasty, minimal osteoarthritis left knee, was made.  An 
October 2005 magnetic resonance imaging (MRI) revealed no 
ligamentous or meniscal tear, intrasubstance degeneration of 
the posterior horns of both menisci, and mild patellofemoral 
osteoarthritis.  

38 C.F.R. § 4.71a, Diagnostic Code 5055 provides the rating 
criteria for the prosthetic replacement of a knee joint.  For 
one year following implantation of the prosthesis, a 100 
percent rating is warranted.  A 60 percent evaluation will be 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; intermediate 
degrees of residual weakness, pain or limitation of motion, 
are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating warranted is 30 percent.  Diagnostic Code 
5256 provides the rating criteria for ankylosis of the knee, 
Diagnostic Code 5261 provides the rating criteria for 
limitation of extension of the leg, and Diagnostic Code 5262 
provides the criteria for impairment of the tibia and fibula.  
In pertinent part, ratings in excess of 30 percent are 
provided under Diagnostic Code 5261 for extension limited to 
30 degrees or more (40 and 50 percent), and under Diagnostic 
Code 5262 for nonunion of the tibia and fibula with loose 
motion requiring a brace (40 percent).  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent under Diagnostic Code 5055 for 
the veteran's service-connected chronic right knee pain, 
status post total knee replacement.  Diagnostic Codes 5256, 
5261 and 5262 are not applicable to the instant case as there 
is no evidence that the veteran has ankylosis, the requisite 
limitation of extension, or any impairment of the tibia and 
fibula.  Nor is a rating of 60 percent warranted in the 
absence of evidence of chronic residuals consisting of severe 
painful motion or weakness in the right knee.  See VA 
treatment records; November 2005 VA C&P joints examination 
report (right knee discomfort with motion; no fatigue, lack 
of endurance or weakness).  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent for service-connected 
left knee DJD under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which provides ratings in excess of 10 percent for flexion 
limited to 30 degrees (20 percent) and for flexion limited to 
15 degrees (30 percent).  In the absence of evidence that the 
veteran's left knee exhibits the requisite limitation of 
flexion, an increased rating is not warranted.  See VA 
treatment records; November 2005 VA C&P joints examination 
(left knee range of motion 0 to 135 degrees).  

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether an increased 
rating, or an additional separate compensable rating, is 
warranted under these provisions for service-connected left 
knee DJD.  These diagnostic codes, however, are simply not 
applicable as there is no evidence of ankylosis (Diagnostic 
Code 5256), dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint 
(Diagnostic Code 5258), removal of the semilunar cartilage 
(Diagnostic Code 5259), impairment of the tibia and/or fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Nor is an increased rating, or a separate compensable 
rating, warranted under diagnostic codes 5257 or 5261.  The 
Board acknowledges that the veteran was initially granted 
service connection for left knee DJD pursuant to Diagnostic 
Code 5257.  There is no evidence, however, that the veteran's 
left knee exhibits recurrent subluxation or lateral 
instability so as to warrant an increased or separate rating 
under this diagnostic code.  Nor has he exhibited the 
requisite limitation of extension in his left knee so as to 
warrant a rating under Diagnostic Code 5261.  Id.  

Consideration has also been given to whether an increased 
rating is warranted for the service-connected disabilities on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  During the November 2005 VA C&P joints 
examination, however, the examiner noted an absence of 
weakness, fatigue or lack of endurance after repetitive range 
of motion testing, bilaterally, and also reported that no 
increased pain was elicited.  The veteran also denied any 
difficulty in performing his job duties, reported that he is 
independent in activities of daily living, and did not report 
any additional limitations following repetitive use or during 
flare-ups.  In light of these findings, the Board has 
determined that the 30 and 10 percent ratings assigned for 
the veteran's service-connected right and left knee 
disabilities contemplate functional loss.  As such, increased 
ratings are not warranted for either of the veteran's 
service-connected disabilities under 38 C.F.R. §§ 4.40 and 
4.45 pursuant to the guidelines set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim for increased rating; that VA would 
assist him in obtaining additional information and evidence; 
of the responsibilities on both his part and VA's in 
developing the claim; and to send any evidence in his 
possession that pertains to his claim.  See November 2005 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in the June 
2006 statement of the case (SOC).  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA treatment records have been obtained 
and he was afforded an appropriate VA examination in 
connection with his claim.  The veteran testified that the 
November 2005 VA examination still accurately reflects his 
current problems.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for chronic right knee pain, 
status post total knee replacement, is denied.  

A rating in excess of 10 percent for left knee DJD is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


